Exhibit 10.4

 
SECURITIES ESCROW AGREEMENT
 
This Securities Escrow Agreement (this “Agreement”) is made on September 10,
2010, by and among China Golf Group, Inc., a Delaware corporation (the
“Company”), and the investors named on the signature page of this Agreement
(together, the “Investors” and each an “Investor”) and Guzov Ofsink, LLC (the
“Escrow Agent”).   The aforementioned are also referred to individually herein
as a “Party” and collectively herein as the “Parties.”
 
PRELIMINARY STATEMENTS
 
A.           The Company and the Investors have entered into the Securities
Purchase Agreement dated the date hereof (the “Securities Purchase Agreement”),
a copy of which has been delivered to the Escrow Agent, pursuant to which the
Company will issue and sell to the Investors, and the Investors will subscribe
for and acquire from the Company, certain Company securities for an aggregate
purchase price of up to Seven Million Dollars ($7,000,000) on the terms and
subject to the conditions set forth therein.  Capitalized terms used in this
Agreement and not otherwise defined shall have the meanings set forth in the
Securities Purchase Agreement.
 
B.           Section 6.15 of the Securities Purchase Agreement (the “Make Good
Escrow Provisions”)  provide certain rights to the Investors, to acquire
additional shares of the Company’s Common Stock  which shares will be deposited
in escrow at the initial Closing by the Company as security for the Company’s
obligations under Section 6.15 of the Securities Purchase Agreement.
 
C.           The Make Good Escrow Provisions provide that, at the initial
Closing, the Company shall deposit in escrow 2,000,000 shares of Common Stock
(the “Make Good Escrow Shares”) to be delivered to the Investors as set forth in
Section 6.15 of the Securities Purchase Agreement in the event certain earnings
targets for 2010 and 2011 are not met.
 
D.           The escrow fund created by the deposit of the Make Good Escrow
Shares is referred to as the “Escrow Fund.”
 
E.           Pursuant to the terms of the Securities Purchase Agreement, the
Company has agreed, as a condition to its obligations thereunder, to enter into
this Agreement and establish the terms and conditions pursuant to which the Make
Good Escrow Shares will be deposited, held in, and disbursed from the Escrow
Fund.
 
F.           The Company desires to appoint the Escrow Agent to act pursuant to
the terms and conditions set forth herein and the Escrow Agent desires to accept
such appointment.
 
AGREEMENT
 
The Parties, intending to be legally bound, agree as follows:
 
1.           Establishment of the Escrow Fund.
 
(a)       Escrow Fund.  The Escrow Agent agrees to (i) accept delivery of the
Make Good Escrow Shares, (ii) hold such Make Good Escrow Shares subject to the
terms and conditions of this Agreement and the Make Good Escrow Provisions.
 
 
1

--------------------------------------------------------------------------------

 
 
(b)       Escrow Arrangements; Purpose.  The Escrow Fund is to be held and
distributed by the Escrow Agent in accordance with and subject to the provisions
of this Agreement and the Make Good Escrow Provisions.  The Escrow Fund will be
disbursed in the manner set forth  in the Make Good Escrow Provisions in the
event the earnings targets for 2010 and 2011 are not met.
 
2.           Administration of Escrow Fund and Tax Escrow Fund.
 
(a)           Delivery of Make Good Escrow Shares.  At Closing, the Make Good
Escrow Shares will be delivered by the Company to the Escrow Agent in accordance
with the Make Good Escrow Provisions.
 
(b)            Claims on the Escrow Fund.  Upon receipt by the Escrow Agent of a
certificate from the Company, stating that (1) the 2010 Target Number or 2011
Target Number, as the case may be, has not been met, and (2) the number of Make
Good Escrow Shares to be delivered to the Investors pursuant to the Make Good
Escrow Provisions, the Escrow Agent shall deliver to the Investors out of the
Escrow Fund, as promptly as practicable, the  number of Make Good Escrow Shares
as specified by the Company.   The Escrow Agent shall not be required to
determine or calculate the number of shares to be issued and shall not be
obligated to issue Make Good Escrowed Shares, but rather will only deliver the
Make Good Escrow Shares as instructed in the certificate from the Company to the
Escrow Agent.  In the event that the Escrow Agent receives a certificate from
the Company, the Escrow Agent shall deliver to the Company such number of Make
Good Escrow Shares as specified by the Company in the certificate.
 
(c)           No Encumbrance.  The Escrow Fund shall be held as a trust fund and
shall not be subject to any encumbrance, trustee process or any other judicial
process of any creditor of any party hereto.  Except as provided in this
Agreement, no Make Good Escrow Shares or any beneficial interest therein may be
pledged, sold, encumbered, assigned or transferred, including by operation of
law, by the Company or be taken or reached by any legal or equitable process in
satisfaction of any debt or other liability of the Company, prior to the
delivery to the Company of the Make Good Escrow Shares by the Escrow Agent,
except as otherwise contemplated by this Agreement or the Securities Purchase
Agreement.
 
3.           The Escrow Agent; Limitation of the Escrow Agent’s Liability; Fees
and Expenses.
 
(a)           The Escrow Agent is hereby appointed depositary and escrow agent
for the Company with respect to the Escrow Funds.  The Company agrees to pay
Escrow Agent a flat fee of $1,000 for the services hereunder.
 
(b)           The Escrow Agent is not a party to, nor is it bound by nor need it
give any consideration to the terms or provisions of, any agreement among the
Company and the Investors.  The only duties and responsibilities of the Escrow
Agent hereunder shall be to hold the Escrow Funds as escrow agent according to
the terms and provisions of this Agreement and to dispose of and deliver the
Escrow Fund as provided in this Agreement.
 
(c)           The Escrow Agent shall be indemnified and held harmless by the
Company, from and against any and all liability, including all expenses
reasonably incurred in its defense, to which the Escrow Agent shall be subject
by reason of any action taken or omitted or any investment or disbursement of
any part of the Escrow Fund made by the Escrow Agent pursuant to this Agreement,
except as a result of the Escrow Agent’s willful misconduct or material breach
of this Agreement, provided, however, that under all circumstances, Escrow Agent
shall be given notice of any alleged breach of this Agreement and the reasonable
opportunity to cure such alleged breach, which under all circumstances shall not
be less than ten (10) business days following receipt of notice. The reasonable
costs and expenses of enforcing this right of indemnification shall also be paid
by the Company.  This right of indemnification shall survive the termination of
this Agreement, and the removal or resignation of the Escrow Agent.
 
 
2

--------------------------------------------------------------------------------

 
 
(d)           The Escrow Agent undertakes to perform only such duties as are
specifically set forth in this Agreement, and the Escrow Agent shall not be
liable except for the non performance of such duties as are specifically set
forth in this Agreement, provided, however, that under all circumstances, Escrow
Agent shall be given notice of any alleged breach of this Agreement and the
reasonable opportunity to cure such alleged breach, which under all
circumstances shall not be less than ten (10) business days following receipt of
notice, and no implied covenants or obligations shall be read into this
Agreement against the Escrow Agent.  The Escrow Agent may consult with counsel
(of its choice)  regarding any of its duties or obligations hereunder, and shall
be fully protected in any action taken in good faith in accordance with such
advice.  The Escrow Agent shall be fully protected in acting in accordance with
any written instructions given to it hereunder and believed by it to have been
executed by the proper party or parties.  The Escrow Agent’s duties shall be
determined only with reference to this Agreement and the Securities Purchase
Agreement and applicable Laws.  The Escrow Agent is not charged with any duties
or responsibilities in connection with any other documents or agreements.
 
(e)           Fees are payable in advance as compensation for the ordinary
administrative services to be rendered hereunder and the Company agrees to pay
all the fees and expenses of the Escrow Agent, including the indemnity provided
in Section 3(c) hereof.
 
(f)           It is understood and agreed that in the event any disagreement
among the parties hereto results in adverse claims or demands being made in
connection with the Escrow Fund, or in the event the Escrow Agent in good faith
is in doubt as to what action it should take hereunder, the Escrow Agent shall
retain the Escrow Fund until the Escrow Agent shall have received (i) an
enforceable final order of a court of competent jurisdiction which is not
subject to further appeal directing delivery of the Escrow Fund  or (ii) a
written agreement executed by the Company directing delivery of the Escrow Fund,
in which event Escrow Agent shall disburse the Escrow Fund in accordance with
such order or agreement.  Any court order referred to in (i) above shall be
accompanied by a legal opinion of counsel for the presenting party satisfactory
to the Escrow Agent to the effect that said court order is final and enforceable
and is not subject to further appeal.  The Escrow Agent shall act on such court
order and legal opinion without further question.  Notwithstanding the
foregoing, if Escrow Agent is in doubt or remains unsure of what action it
should take hereunder, Escrow Agent shall have the right to file an interpleader
action and interplead into a court of competent jurisdiction the Escrow Fund and
all documents and instruments evidencing, pertaining or relating to the Escrow
Fund  and any other item, instrument or document held in or subject to the
Escrow Fund and thereby Escrow Agent shall be released of its duties,
responsibilities and obligations arising hereunder.
 
(g)           The Escrow Agent may resign at any time by giving written notice
thereof to the other parties hereto.  Such resignation shall become effective 10
business days following the receipt of such notice and Escrow Agent shall
deliver, within 10 business days after the effectiveness of its resignation, the
Escrow Shares and all items, documents and instruments held pursuant to the
Escrow Fund to its successor Escrow Agent.  If an instrument of acceptance by a
successor Escrow Agent shall not have been delivered to the Escrow Agent within
10 business days after the giving of such notice of resignation, the resigning
Escrow Agent may, at the expense of Company, petition any court of competent
jurisdiction for the appointment of a successor Escrow Agent.  If any property
subject hereto is at any time attached, garnished or levied upon, under any
court order, or in case the payment, assignment, transfer, conveyance or
delivery of any such property shall be stayed or enjoined by any court order, or
in case any order, judgment or decree shall be made or entered by any court
affecting such property, or any part thereof, then in any of such events, the
Escrow Agent is authorized, in its sole discretion, to rely upon and comply with
any such order, writ, judgment or decree, which it is advised by legal counsel
(of its own choosing) is binding upon it, and if it complies with any such
order, writ judgment or decree, it shall not be liable to any of the parties
hereto or to any other person, firm or corporation by reason of such compliance,
even though such order, writ, judgment or decree may be subsequently reversed,
modified, annulled, set aside or vacated.
 
 
3

--------------------------------------------------------------------------------

 


4.      Notices.  Any certificate or other notice to any party hereto given
pursuant to this Agreement shall be given by fax, first-class mail or nationally
recognized express overnight courier delivery service addressed as
follows.  Notices shall not be deemed to be given until actually received.


If to the Escrow Agent:


Guzov Ofsink, LLC
600 Madison Avenue
New York. NY 10022
Attention: Darren Ofsink, Esq
Telephone: 212 371 8008
Fax: (212) 688-7273
Email: dofsink@golawintl.com
 
If to the Company:
 
China Golf Group, Inc
China Merchants Tower, Suite 1503
161 Lujiazui East Road, Shanghai, PRC 20001
Attn: Bi Ye
Tel: 86-21 5876 5017
Fax: 86-21-5876-5085
Email: tigerye666@hotmail.com


with a copy (which shall not constitute notice) to:


Guzov Ofsink, LLC
600 Madison Avenue, 14th Floor
New York, New York  10022
Attention:  Darren L. Ofsink
Telephone No.: (212) 371-8008
Facsimile No.:  (212) 688-7273
E-mail: dofsink@golawintl.com
 
5.           Incorporation by Reference of Portions of the Securities Purchase
Agreement.  The parties agree that the terms of the Make Good Escrow Provisions
shall be deemed to be incorporated by reference in this Agreement as if such
sections had been set forth in its entirety herein.  Notwithstanding the
immediately preceding sentence, the Parties agree that the Escrow Agent’s fees
and expenses shall be governed under this Agreement.  The Parties acknowledge
that the administration of the Escrow Fund by the Escrow Agent will require
reference to both the terms of this Agreement as well as the terms of such Make
Good Escrow Provisions. In the event of any conflict between this Agreement and
the Make Good Escrow Provisions, the provisions of the Make Good Escrow
Provisions shall govern.
 
 
4

--------------------------------------------------------------------------------

 
 
6.           General.
 
(a)           Controlling Law; Venue.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
choice of law provisions, statutes, regulations or principles of this or any
other jurisdiction.  Each Party hereby irrevocably submits to the exclusive
jurisdiction (including personal jurisdiction) of the state and federal courts
of the State of New York for any action, suit or proceeding arising in
connection with this Agreement, and agrees that any such action suit or
proceeding shall be brought only in such court (and waives any objection based
on forum non conveniens or any other jurisdiction to venue therein).  Process in
any proceeding under this Agreement may be served on any Party anywhere in the
world.  Notwithstanding the foregoing, nothing in this Agreement shall preclude
the Investors the right to commence proceedings relating to this Agreement in
any foreign jurisdiction, including the People’s Republic of China.
 
(b)           Succession and Assignment.  This Agreement shall be binding upon
and inure to the benefit of the Parties named herein and their respective
successors and permitted assigns.  No Party may assign either this Agreement or
any of his or its rights, interests, or obligations hereunder without the prior
written approval of the other Parties adversely affected by such assignment;
provided, however, that any Investor may assign any or all of its rights and
interests hereunder to one or more of its Affiliates.
 
(c)           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.
 
(d)           Entire Agreement.  This Agreement constitutes the entire agreement
among the Parties and supersedes any prior understandings, agreements, or
representations by or among the Parties, written or oral, to the extent they
related in any way to the subject matter hereof.
 
(e)           Waivers.  No amendment of any provision of this Agreement shall be
valid unless the same shall be in writing and signed by all Parties.
 
(f)            Amendment.  This Agreement may be amended with the written
consent of all Parties; provided, however, that if the Escrow Agent does not
agree to an amendment agreed upon by the Company, it may resign.
 
(Remainder of page intentionally left blank)


 
5

--------------------------------------------------------------------------------

 
 
The Parties have executed and delivered this Agreement as of the date indicated
in the first sentence of this Agreement.
 
ESCROW AGENT:
GUZOV OFSINK, LLC
 
By: ______________________________
 
Name:
Title:
 
THE COMPANY:
CHINA GOLF GROUP, INC.
 
By:_________________________, Chief Executive Officer
 
INVESTORS:
ALPINE VENTURE ASSOCIATES, LLC
 
By: ________________________________
 
[NAME OF INVESTOR]
 
By: ________________________________,